Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 1 of 6          PageID #: 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION


DEBRIKA TURNER,            )
                           )
          Plaintiff,       )
                           )
vs.                        )                CIVIL ACTION NUMBER:
                           )                1:20-cv-00278
                           )
                           )                JURY DEMAND
WIRELESS TIME ALABAMA,     )
LLC d/b/a METRO PCS/ METRO )
BY T-MOBILE,               )
                           )
          Defendant.       )


                                COMPLAINT

    I.    JURISDICTION

    1.    The jurisdiction of this Court is invoked pursuant to the Act of Congress

          known as 28 U.S.C. §§1331, 1334(4), 2201 and 2202, 42 U.S.C. §2000e

          et seq. This suit is authorized and instituted pursuant to Title VII of the

          Act of Congress known as the "Civil Rights Act of 1964," as amended,

          by the Pregnancy Discrimination Act of 1974 and the "Civil Rights Act

          of 1991". The jurisdiction of this Court is invoked to secure protection

          of and redress deprivation of rights providing for injunctive and other

                                        1
Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 2 of 6           PageID #: 2




           relief against sex discrimination and pregnancy discrimination.

    2.     Plaintiff has fulfilled all conditions precedent to the institution of this

           action under Title VII and the Pregnancy Discrimination Act. Plaintiff

           timely filed her charge of sex discrimination with the Equal Employment

           Opportunity Commission (EEOC) within 180 days of                  the last

           discriminatory act. Plaintiff has timely filed this suit within 90 days

           after receipt of her right-to-sue letter from the EEOC.

    II.    PARTIES

    3.     Plaintiff, Debrika Turner, is a female citizen of the United States and a

           resident of the State of Alabama. Plaintiff was employed by the

           defendant at its Mobile, Alabama location.

    4.     Defendant, Wireless Time Alabama, LLC, is an entity subject to suit and

           an employer under Title VII of the Act of Congress known as the Civil

           Rights Act of 1964, as amended, by the Pregnancy Discrimination Act

           of 1974 and the Civil Rights Act of 1991.

    III.   CAUSE OF ACTION

    5.     The plaintiff re-alleges and incorporates by reference paragraphs 1-4

           with the same force and effect as if fully set out in specific detail

           hereinbelow.

                                         2
Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 3 of 6         PageID #: 3




    6.    Plaintiff was hired by Defendant on August 14, 2019.

    7.    On August 22, 2019, Plaintiff received with her username and password.

    8.    On August 23, 2019, Plaintiff went to work as instructed for her first day

          on the job.

    9.    Upon arrival, Plaintiff met the Store Manager, Octavia McCreary, for

          the first time. Plaintiff and a male new employee were instructed to fill

          out new hire paperwork by McCreary.

    10.   After Plaintiff completed her paperwork, McCreary asked Plaintiff if she

          was pregnant. Plaintiff confirmed to McCreary that she was pregnant.

    11.   Plaintiff was informed by McCreary that she (McCreary) had to leave to

          and go to the Prichard store to get additional paper work for Plaintiff to

          complete.

    12.   Plaintiff reviewed paperwork and did small tasks as an assigned while

          she waited, including standing outside the store holding the store sign.

    13.   Plaintiff received a call from McCreary and was told to go on her 30

          minute break.

    14.   While on break, Plaintiff was told by McCreary to go home as McCreary

          did not have the additional paperwork Plaintiff would need and Plaintiff

          would be told when she was scheduled to returned.

                                       3
Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 4 of 6        PageID #: 4




    15.   Later that same day, Plaintiff received a text from McCreary which

          stated go home and they would let Plaintiff know when they needed her

          back on the schedule.

    16.   Plaintiff was never placed on the schedule. Thus, she was terminated.

    17.   Plaintiff was terminated by the defendant due to her sex and because of

          her pregnancy.

    18.   Plaintiff was able to work and did not have any restrictions placed on

          her by her physician.

    19.   Defendant’s conduct caused Plaintiff pain, suffering, humiliation, and

          emotional distress.

    20.   Defendant’s actions were wilful, with malice and with reckless

          disregard.

    IV.   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that this Court assume

          jurisdiction of this action and after trial:

    1.    Issue a declaratory judgment that the employment policies, practices,

          procedures, conditions and customs of the defendant are violative of the

          rights of Plaintiff as secured by Title VII of the Act of Congress known

          as the "Civil Rights Act of 1964," as amended, Pregnancy

                                         4
Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 5 of 6         PageID #: 5




          Discrimination Act of 1974 and by the “Civil Rights Act of 1991", 42

          U.S.C. §2000e et seq.

    2.    Grant plaintiff a permanent injunction enjoining Defendant, its agents,

          successors, employees, attorneys and those acting in concert with

          Defendant and at Defendant's request from continuing to violate Title

          VII of the Act of Congress known as the "Civil Rights Act of 1964," as

          amended by the Civil Rights Act of 1991 and the Pregnancy

          Discrimination Act of 1974.

    3.    Enter an order requiring Defendant to make Plaintiff whole by awarding

          her the position(s) she would have had occupied in the absence of sex

          discrimination, back-pay (plus interest), compensatory damages,

          punitive damages, and/or nominal damages, declaratory and injunctive

          relief, and benefits.

    4.    Plaintiff further prays for such other relief and benefits as the cause of

          justice may require, including but not limited to, an award of costs,

          attorney's fees and expenses.




                                        5
 Case 1:20-cv-00278-WS-M Document 1 Filed 05/18/20 Page 6 of 6     PageID #: 6




                                         Respectfully submitted,

                                         /s/ Rocco Calamusa, Jr.
                                         Rocco Calamusa, Jr. (asb-5324-a61r)
                                         WIGGINS, CHILDS, PANTAZIS,
                                             FISHER & GOLDFARB, LLC
                                         The Kress Building
                                         301 19th Street North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 314-0500
                                         rcalamusa@wigginschilds.com

                                         Attorney for Plaintiff




PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY ON ALL ISSUES
TRIABLE BY A JURY.


                                         /s/ Rocco Calamusa, Jr.
                                         OF COUNSEL


Plaintiff requests this Honorable Court to serve via certified mail upon
Defendant the following: Summons, Complaint.

Defendant’s Address:
Wireless Time Alabama, LLC
c/o Karim Muscatwalla, Reg. Agent
7331 Brisbane Place
Montgomery, AL 36117


                                         /s/ Rocco Calamusa, Jr.
                                         OF COUNSEL

                                     6
